MacIntyre, J.
The defendant was convicted of operating an automobile while under the influence of intoxicating liquor. The exception is to a judgment refusing to sanction the defendant’s petition for certiorari alleging that “the evidence is insufficient to authorize the conviction.” The defendant made no statement to the jury, and the testimony of the only witness in the case was substantially as follows: He was called to the scene of a wreck between a truck and an automobile on Bona Allen curve in Gwinnett County. The defendant, who was driving the automobile when the accident occurred, was standing on the ground, “nervous and excited.” He told the witness that he (the defendant) had had a drink, and witness “smelled it on him,” and that “ivas the only indication of drunkenness.” “He had had a drink, but was not very drunk.” The defendant “had twelve gallons of liquor in the car.” Under the decisions of the Supreme Court and of this court, the evidence was sufficient to support the verdict, and the judge of the superior court did not err in refusing to sanction the writ of certiorari. See Durham v. State, 166 Ga. *345561 (3) (144 S. E. 109); Chapman v. State, 40 Ga. App. 725 (2) (151 S. E. 410) ; Moye v. State, 46 Ga. App. 727 (169 S. E. 59); Cavender v. State, 46 Ga. App. 782 (169 S. E. 253); Austin v. State, 47 Ga. App. 191 (170 S. E. 86).

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.